Citation Nr: 0732100	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-24 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical expenses in connection with private medical services 
provided from March 26, 2006, to March 31, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.  The Board remanded the claim in June 2007 to 
afford the veteran a personal hearing.  In August 2007, the 
veteran's representative indicated that the veteran no longer 
desired a personal hearing.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the Board has granted a motion for 
advancement on the docket in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was hospitalized at Morton Plant Hospital from 
March 26, 2006, through March 31, 2006.  He incurred medical 
expenses during the hospitalization, and VA has authorized 
payment or reimbursement for such expenses only for those 
incurred on March 26, 2006.  It was determined that the 
veteran should have been transferred to the VAMC for 
additional treatment because that VA facility was available.  

Although a duty to assist letter was sent to the veteran in 
June 2006, it did not adequately inform him of the type of 
evidence he would need to substantiate his claim.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The purpose of 
§ 5103(a) notification is to ensure that the claimant's case 
is presented to the initial decisionmaker with whatever 
support is available, and to ensure that the claimant 
understands what evidence will be obtained by VA and what 
evidence must be provided by the claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The June 2006 notice did not 
include any of that information.  In addition to the 
inadequate notice, the March 2006 notice to the veteran 
denying reimbursement cited the fact that the veteran had 
other health coverage as the reason for not approving the 
claim.  The June 2006 statement of the case cited a different 
reason: that VA facilities were feasibly available.  On 
remand, the veteran should be given corrective notice and the 
opportunity to submit additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective notice letter as 
to the claim for payment or reimbursement 
for medical services provided by Morton 
Plant Hospital from March 26, 2006, 
through March 31, 2006 in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.F.R. § 3.159 and any applicable legal 
precedent.  

2.  Following completion of the above, 
review the evidence and readjudicate the 
claim.  If the benefit on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the correct statutory and 
regulatory provisions, and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



